               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ASSOCIATES IN MEDICAL                 :    Civil No. 1:19-CV-01753
TOXICOLOGY, P.C., et al.,             :
                                      :
             Plaintiffs,              :
                                      :
             v.                       :
                                      :
EMOGENE RENEA SNYDER, et al.,         :
                                      :
             Defendants.              :     Judge Jennifer P. Wilson



                           MEDIATOR REPORT


        On September 21, 2020, the parties participated in a mediation in

compliance with the Local Rules and Order of this Court. Discussions continued

thereafter, but the parties have now reached impasse, without any settlement

reached. The mediation is now concluded.


Date: September 24, 2020           /s/Michael W. Winfield
                                   Michael W. Winfield, Mediator




20884811v1
